DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al (US Publication No. 2016/0240630) in view of Chang et al (US Publication No. 2014/0065802).

Regarding claim 1, Seong discloses an apparatus Fig 7A comprising: a transistor Fig 13B, R1 in a first area of a substrate and a transistor Fig 13B, R3 in a different second area of the substrate, each of the transistor in the first area and the second area comprising a semiconductor body, each semiconductor body comprising a top and opposing sidewalls, Fig 7A-18B; the sidewalls extending above an isolation structure Fig 13C, a work function material Fig 13B, 133 directly on a gate dielectric layer Fig 13B, 131 conformally on the top and the sidewalls of a channel region of each semiconductor body in each of the first area and the second area Fig 13B, wherein the work function material on the sidewalls of the semiconductor body in the first area Fig 13B, R1 extends from the top and down along the sidewalls Fig 13C; and a first gate electrode over the work function material in the channel region of the transistor in the first area and a second gate electrode over the work function material in the channel region of the transistor in the second area Fig 17B-Fig 18B. Seong discloses all the limitations except for the arrangement of the work function material along the sidewalls relative to the isolation structure. 

    PNG
    media_image1.png
    277
    538
    media_image1.png
    Greyscale


Whereas Chang discloses wherein the work function material on the sidewalls of the semiconductor body in the first area extends from the top and down along the sidewalls to a first height above the isolation structure Fig 9 and 13A, and wherein the work function material on the sidewalls of the semiconductor body in the second area extends from the top and down along the sidewalls to a second height above the isolation structure, the second height greater than the first height Fig 9 and 13A. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the work function and incorporate the teaching of Chang to improve device spacing and improve device performance ¶0002-0006.
Regarding claim 2, Seong discloses wherein the gate electrode on the semiconductor body in the first area comprises a first end cap distance from an edge of Fig 1A-4C. 
Regarding claim 3, Seong discloses all the limitations but silent on having two transistors in one area. Whereas Chang discloses wherein the at least one semiconductor body on the first area comprises two transistor bodies separated by a first body distance and the at least one semiconductor body on the second area comprises two transistor bodies separated by a second body distance, wherein the second body distance is greater than the first body distance Fig 1-9, 13A-13B. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device of Seong and incorporate Chang’s arrangement to improve device performance.
	Regarding claim 4, Seong discloses a method comprising: conformally depositing a work function material Fig 8B, 133 on at least one semiconductor body in a first transistor area and on at least one semiconductor body in a second transistor area of a substrate Fig 8B; conformally depositing a masking material Fig 8B, 135a ¶0109 on the work function material; selectively removing less than an entire portion of the masking material to expose less than an entirety of the work function material on the at least one semiconductor body in each of the first area and the second area Fig 10B, wherein the portion of the work function material that is exposed on the at least one semiconductor body in the first area is different than the portion of the work function material that is exposed on the at least one semiconductor body in the second area Fig 10B; removing Fig 12B; removing the masking material ¶0132-0135 Fig 13B; and forming a first gate electrode on the at least one semiconductor body in the first area and a second gate electrode on the at least one semiconductor body in the second area Fig 17B and Fig 18B. Seong discloses all the limitations except for the specific area where the work function material is selectively removed. 
Whereas Chang discloses wherein the work function material on the sidewalls of the semiconductor body in the first area extends from the top and down along the sidewalls to a first height above the isolation structure Fig 9 and 13A, and wherein the work function material on the sidewalls of the semiconductor body in the second area extends from the top and down along the sidewalls to a second height above the isolation structure, the second height greater than the first height Fig 9 and 13A; work function material was are not in some areas of the semiconductor body in each of the first and second transistor area Fig 9 and 13A. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the work function and incorporate the teaching of Chang to improve device spacing and improve device performance ¶0002-0006.

Regarding claim 9, Chang discloses wherein the at least one semiconductor body on the first area comprises two transistor bodies separated by a first body distance and the at least one semiconductor body on the second area comprises two transistor bodies separated by a second body distance, wherein the second body distance is greater than the first body distance Fig 1-9, 13A-13B. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the 
Regarding claim 14, Chang discloses wherein the at least one semiconductor body in the first transistor area comprises at least two transistor bodies separated from one another by a first distance and the at least one semiconductor body in the second transistor area comprises at least two transistor bodies separated from one another by a second distance and the first distance is different than the second distance Fig 1-9, 13A-13B. 

Claims 5, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al (US Publication No. 2016/0240630) and Chang et al (US Publication No. 2014/0065802 in further view of Bao et al (US Publication No. 2017/0358655).
Regarding claim 5, Seong discloses all the limitations but silent on the modification of the masking layer. Whereas Bao discloses wherein prior to selectively removing less than an entire portion of the masking material the method comprises modifying less than an entire portion of the masking material on the at least one semiconductor body in each of the first area and the second area and wherein selectively removing less than an entire portion of the masking material comprises selectively removing the portion of the masking material that is not modified ¶0032. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the steps of Seong and incorporate the method of Bao to provide improve accuracy in the removal of the work function material.

Regarding claim 15 Seong discloses a method for forming transistors Fig 7A having different work functions, the method comprising : forming at least one semiconductor body on a first area of a substrate Fig 7A, 13A-13B; forming at least one semiconductor body on a second area of the substrate Fig 7A, 13A-13B; conformally depositing a work function material on the at least one semiconductor body in each of the first transistor area and the second transistor area Fig 8B, 133; conformally depositing a masking material on the work function material Fig 8B, 135; removing the mask Fig 10; removing a portion of the masking material Fig 13B wherein at least a portion of the work function material is retained in each of the first transistor area and the second transistor area Fig 13B and forming a first gate electrode on the at least one semiconductor body on the first area, removing the masking material ¶0132-0135 Fig 13B and forming a first gate electrode on the at least one semiconductor body on a first area and  a second gate electrode on the at least one semiconductor body on the second area Fig 17B-18B. Seong discloses all the limitations but silent on the modifying the mask and the arrangement of the work function in the semiconductor body. 
Whereas Chang discloses wherein the work function material on the sidewalls of the semiconductor body in the first area extends from the top and down along the sidewalls to a first height above the isolation structure Fig 9 and 13A, and wherein the work function material on the sidewalls of the semiconductor body in the second area extends from the top and down along the sidewalls to a second height above the isolation structure, the second height greater than the first height Fig 9 and 13A; work function material was are not in some areas of the semiconductor body in each of the  Fig 9 and 13A. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the work function and incorporate the teaching of Chang to improve device spacing and improve device performance ¶0002-0006. Seong discloses all the limitations but silent on the modifying the mask.
Whereas Bao discloses method comprising: conformally depositing a work function material on at least one semiconductor body in a first transistor area and on at least one semiconductor body in a second transistor area of a substrate Fig 3; conformally depositing a masking material on the work function material ¶0032; modifying less than an entire portion of the masking material on the at least one semiconductor body in each of the first area and the second area, wherein the portion of the masking material that is modified on the at least one semiconductor body in the first area is different than the portion of the masking material that is modified on the at least one semiconductor body in the second area¶0032; and removing a portion of the masking material that is not modified and the work function material thereunder from the at least one semiconductor body in each of the first transistor area and the second transistor area Fig 3-5 ¶0032; removing the modified masking material Fig 5-6. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the steps of Seong and incorporate the method of Bao to provide improve accuracy in the removal of the work function material.
Regarding claim 17, Chang discloses wherein forming a gate electrode on the at least one semiconductor body in the first transistor area comprises forming the gate  Fig 1-9, 13A-13B. 
 	Regarding claim 19, Chang discloses wherein the at least one semiconductor body on the first area comprises two transistor bodies separated by a first body distance and the at least one semiconductor body on the second area comprises two transistor bodies separated by a second body distance, wherein the second body distance is greater than the first body distance Fig 1-9, 13A-13B. 

Claims 6-8, 10-13, 16, 18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Seong et al (US Publication No. 2016/0240630), Chang et al (US Publication No. 2014/0065802 and Bao et al (US Publication No. 2017/0358655) and in further view of Hill (US Patent No. 6,777,351).
	Regarding claims 6 and 16, Seong, Chang and Bao disclose all the limitations except for the doping of the mask material. Whereas Hill discloses wherein modifying less than an entire portion of the masking material comprises applying an implant to the masking material at a non-perpendicular angle relative to a surface of the substrate Fig 7. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the steps of Seong and incorporate the method of Hill to provide a better control with the doping.
 Fig 1-9, 13A-13B. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the steps of Seong and incorporate the Chang’s spacing to improve specific device/transistor performance.
Regarding claim 8, Hill and Chang discloses wherein the non-perpendicular angle of the implant is the same for the implant applied to the at least one semiconductor body of the first area and the at least one semiconductor body of the second area Hill Fig 7; Chang Fig 9. 
 	Regarding claims 10 and 20, Chang discloses performing modification of the semiconductor body sequentially Fig 9. Seong, Chang and Bao disclose all the limitations except for the doping of the mask material. Whereas Hill discloses wherein modifying less than an entire portion of the masking material comprises applying an implant to the masking material at a non-perpendicular angle relative to a surface of the substrate Fig 7. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the steps of Kim and incorporate the method of Hill to provide a better control with the doping.
Fig 10-13B. 
Regarding claims 12 and 22, Chang and Hill discloses wherein modifying a portion of the masking material comprises applying an implant to the masking material at a non-perpendicular angle relative to a surface of the substrate Hill Fig 7; Chang Fig 9. 
Regarding claims 13 and 23, Chang and Hill discloses wherein the non-perpendicular angle is different for the implant applied to the at least one semiconductor body of the first area and the at least one semiconductor body of the second area Hill Fig 7; Chang Fig 9. 
Regarding claim 18, Hill discloses wherein the non-perpendicular angle of the implant is the same for the implant applied to the at least one semiconductor body of the first area and the at least one semiconductor body of the second area Fig 7. 

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument (Page 10-16) that Seong does not disclose the arrangement of the work function material on the sidewalls of each semiconductor body and the work function material having different heights above the isolation region. The examiner disagrees and finds the argument unpersuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chang discloses the above claimed limitations as described above and the figure below. Therefore the combination of the prior art of record (Seong et al (US Publication No. 2016/0240630) in view of Chang et al (US Publication No. 2014/0065802) teaches the above claimed limitations.

    PNG
    media_image1.png
    277
    538
    media_image1.png
    Greyscale



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.